DETAILED ACTION
Election/Restrictions
Claims 1, 4-6, 10-12, and 26-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 7-9 and 13-14, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 15-17 and 21-25 have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups 1-6 as set forth in the Office action mailed on 6/04/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Stephanie R. Amoroso on 3/11/2021. The application has been amended as follows: 
Claims 7-9 and 13-14: Rejoin.
Claims 15-17 and 21-25: Cancel.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a dairy bacterial strain with clumping and/or chaining properties when cultured under liquid conditions. The clumping property is defined as having at least 20 bacteria/clump, while the chaining property is defined as having at least 8 bacteria/chain. In addition, the strain is required to exhibit an increased expression product of a pilin gene cluster compared to that of Lactococcus lactis subsp. cremoris NCDO712 when cultured under identical conditions.
The closest prior art is Rhee et al. (Journal of Bacteriology 1980, Vol. 144, pages 865-868) based on its disclosure of Lactobacillus bulgaricus NLS-4, which is a strain used in production of dairy products like yogurt. However, L. bulgaricus NLS-4 only clumps at pH [Symbol font/0xB3]8 and forms chains as defined at pH [Symbol font/0xB3]7.5. Applicant shows that overexpression of a pilin gene cluster results in chain formation and cell clumping when cultured at pH 6.7 (Table in p. 43-44 and first par. in p. 45, Specification). Since the prior art strain does not clump nor forms a chain at acidic conditions, it is not the same as the claimed bacterial strain. Hence, the rejections of record have been withdrawn.
L. lactis subsp. cremoris NCDO712 if mutated such as by means of a chemical treatment, radiation treatment, and/or recombination treatment and selected. Moreover, increased expression of a pilin gene cluster leads to pili overexpression, chain formation and/or cell clumping, and higher surface hydrophobicity, which affect rheological properties of milk (increases gel hardness and viscosity). Thus, the claimed bacterial strain exhibits markedly different characteristics compared to its closest naturally occurring counterpart. The claims are therefore subject matter eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1, 4-14, and 26-28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651